Citation Nr: 1640251	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  05-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney 


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to November 1982.  The Veteran died in October 1997 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims (unappealed rating decisions of November 1997 and January 1998) of service connection for the cause of the Veteran's death.  

In a July 2006 decision, the Board denied the appellant's claim to reopen the previously denied claim of service connection for the cause of the Veteran's death, based on a finding that new and material evidence had not been received since the previous final denial of the claim.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While her claim was pending at the Court, the appellant's representative and the VA Office of General Counsel filed a Joint Motion in May 2008 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a May 2008 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In an April 2009 decision, the Board reopened and remanded the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board remanded the claim again in November 2012.  

In June 2016, the Board requested an outside medical opinion due to the complicated medical nature of the case.  The opinion was obtained in June 2016, and the appellant was provided with a copy of the medical opinion.  She was afforded 60 days to respond with any additional evidence or argument; however, to date, no response has been received.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in October 1997; his immediate cause of death was acute myelocytic leukemia (AML); there were no underlying causes of death or significant conditions contributing to death listed on the death certificate.  

2.  During the Veteran's lifetime, service connection was in effect for history of Hansen's disease with residual facial scar, rated as 10 percent disabling; and, the following noncompensable disabilities:  history of fracture of the left ankle, left eye pterygium and postoperative right eye pterygium; hemorrhoids, left foot plantar wart, with history of callosities; and, history of bilateral elbow epicondylitis.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

4.  The Veteran did not participate in a radiation-risk activity during service and is not otherwise shown to have been exposed to ionizing radiation in service.

5.  The Veteran's fatal AML was not present in service or for many years thereafter, and it is not shown to be related to active duty, to include in-service exposure to dioxin based herbicides, and non-ionizing microwaves, and/or radio waves.

6.  Neither the Veteran's service-connected Hansen's disease (including the medications taken therefor) nor any other service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death; and, the Veteran's service-connected Hansen's disease is less likely than not related to the Veteran's fatal AML.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the Veteran's disabilities, if any, that were service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

As noted above, this claim was initially denied by the RO in December 2003 based on a finding that new and material evidence had not been received to reopen the previously denied claim.  Prior to that decision, the RO sent a notice letter to the appellant in June 2003 which specifically informed her of the requirement to submit new and material evidence to reopen the claim and of the legal definitions of both "new" and "material" evidence.  

In an April 2009 decision, the Board reopened the claim and remanded the issue of service connection for the cause of the Veteran's death for additional development of the record.  As the previously denied claim of service connection for the cause of the Veteran's death was reopened, any defect with regard to the pre-adjudicatory June 2003 notice is harmless error.  

Following the April 2009 remand, the RO sent the appellant another notice letter in May 2009.  That letter identified the Veteran's disabilities that were service-connected at the time of his death; provided an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and, provided an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The letter complied with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), and the matter was subsequently readjudicated in an October 2011 Supplemental Statement of the Case (SSOC).  

Further, VA has done everything reasonably possible to assist the Appellant with respect to the cause of death claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records and personnel records have been associated with the record to, among other things, determine whether the Veteran served in the Republic of Vietnam during the Vietnam era and/or determine the likelihood of any in-service asbestos exposure.  

The RO obtained medical opinions in May 2011 and September 2011 to address the appellant's assertions that the Veteran's death is service-related.  

The Board remanded the claim in November 2012 to obtain any potentially relevant outstanding treatment records, including Social Security Administration (SSA) records; and to obtain another medical opinion to address the appellant's contentions regarding the cause of the Veteran's death that were not addressed in the previous two opinions.  

All available records were obtained, and a formal finding of unavailability of SSA records was issued in January 2013.  

In June 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) due to the high medical complexity of the case.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 (a) (2015).  The opinion was received in June 2016 and a copy was sent to the appellant in June 2016.  38 C.F.R. § 20.903 (2015).  

Collectively, the medical opinions of record adequately address the appellant's contentions and all potential theories of entitlement to service connection for the cause of the Veteran's death.  The opinions are adequate as they are based on a complete review of the record, and are accompanied by adequate rationale based on sound medical principles.  

Additionally, all development directed by the Board's prior remands in this case appears to have been accomplished to the extent possible.  Specifically, the RO sent a proper notice letter to the appellant which complied with the holding in Hupp; attempted to obtain outstanding medical records, and undertook appropriate development to determine the likelihood of whether the Veteran's cause of death was related to service, including in-service herbicide exposure, radiation exposure and/or a service-connected disability.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  

II.  Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the immediate cause of death listed on the Veteran's death certificate was acute myelocytic leukemia (AML).  The death certificate does not identify any underlying causes of death or significant conditions contributing to death.  

During the Veteran's lifetime, service connection was in effect for history of Hansen's disease with residual facial scar, rated as 10 percent disabling; and, the following noncompensable disabilities:  history of fracture of the left ankle, left eye pterygium and postoperative right eye pterygium; hemorrhoids, left foot plantar wart, with history of callosities; and, history of bilateral elbow epicondylitis.  

Certain chronic diseases, such as Leukemia, for example, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Leukemia is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is undisputed that the Veteran's fatal AML had its onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  Accordingly, service connection for leukemia on a presumptive basis under 38 C.F.R. § 3.309(a) for chronic disease, is not warranted.  

However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's active service included service in the Republic of Vietnam; he is therefore presumed to have been exposed to Agent Orange during service.  

The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The diseases presumed to be caused by herbicide exposure include amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft- tissue sarcoma.  38 C.F.R. § 3.309(e).  However, and as noted in greater detail below, the Veteran's death-causing AML is not one of the enumerated diseases for which the presumption of service connection for Agent Orange exposed Veterans applies.  

The appellant also asserts that her husband's death-causing AML resulted from radiation exposure in service, in the form of radio waves and microwaves.  Diseases which have been deemed specific to radiation-exposed veterans include Leukemia (other than chronic lymphocytic leukemia); however, as explained in greater detail below, the Veteran is not considered a "radiation-exposed" Veteran and it is not contended that the Veteran was exposed to ionizing radiation.  

There are two presumptive paths for service connection for diseases based on exposure to ionizing radiation.  One involves claims based on participation in a "radiation risk activity."  See 38 C.F.R. § 3.309 (d) (2015).  Radiation risk activities are defined by regulation and the appellant's claim of the Veteran's radiation exposure is not based on participation in one of the defined radiation risk activities listed at 38 C.F.R. § 3.309(d).  Therefore service connection is not warranted based on application of 38 C.F.R. § 3.309 (d). 

The other path to establish service connection on a presumptive basis for diseases based on exposure to ionizing radiation is to show a "radiogenic disease" such as leukemia, and evidence of exposure to ionizing radiation during service.  See 38 C.F.R. § 3.311 (2015).  That section provides that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).  

In cases such as the one before the Board, where exposure is based on other than Hiroshima or Nagasaki or participation in nuclear weapons atmospheric testing, VA will obtain any available records of the veteran's exposure to ionizing radiation, and available records will be forwarded to the Undersecretary of Health for a dose estimate.  38 C.F.R. § 3.311 (a)(1). 

Here, though, the appellant does not claim that the Veteran was exposed to ionizing radiation during service, and none is shown.  Rather, she claims that his exposure to non-ionizing microwaves and/or radio waves resulted in the Veteran's death-causing AML.  

Although the presumptive paths for establishing service connection are not available in this case for Leukemia, the appellant's claim could be granted if the three elements of service connection are shown by an equipoise standard of evidence just as in any other claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Similarly, although AML is not one of the enumerated diseases presumed to be associated with Agent Orange-exposed Veterans, service connection may nonetheless be established on a direct basis.  

Here, though, the preponderance of the competent evidence weighs against the claim of service connection for the cause of the Veteran's death.  

In addition to service in Vietnam, the Veteran also served in Japan and Korea.  While stationed in Korea, the Veteran developed a dry, hypesthetic elevated, erythematous plaque on his forehead, first noticed in October 1975.  A February 1977 biopsy revealed granulomatous disease, and the Veteran was subsequently diagnosed with tuberculoid leprosy (Hansen's disease).  The Veteran was placed on Dapsone, starting at 25 mg. daily which was subsequently increased to 50 mg.  During that treatment, the Veteran was noted to have leukocytosis in 1980.  A May 1980 clinical summary indicates that if no organisms were seen in the following 5 years, then the Veteran could discontinue the Dapsone at that time.  The record does not clearly show when the Veteran eventually discontinued use of this medication.  Records from Duke's Hematology-Oncology Associates from 1997 suggest that the medication was discontinued in 1985, but there are no records to corroborate that history.  

Service connection was granted for Hansen's disease in 1982, just after the Veteran was discharged from service.  An October 1986 pathology report reveals that punch biopsies of solar elastoses on the right and left forehead were obtained because the Veteran had an 8-year history of tuberculoid leprosy.  VA was unable to obtain any follow-up records in this regard, or any other records from this period.  

In 1993, the Veteran suffered a myocardial infarction (MI).  He was subsequently diagnosed with coronary artery disease (CAD).

In May 1994, blood work revealed acute myelocytic leukemia (AML), M5 type.  The Veteran was treated with chemotherapy, and his treatment was complicated by a lung aspergilloma in 1995.  Additionally, the Veteran was taken off aspirin for his CAD because of his leukemia.  Because of this left upper lobe lesion, it was felt that Veteran was not an appropriate candidate for allogenic bone marrow transplant at that time, and he was returned home without further therapy.  In August 1995, the Veteran developed lower back pain and right leg pain and bilateral leg weakness.  An October 1996 MRI revealed a mass lesion at L4.  Pathology revealed granulocytic sarcoma with blasts consistent with myelogenous leukemia.  The Veteran underwent FLAG chemotherapy in addition to weekly intrathecal methotrexate through a reservoir.  The Veteran remained in the hospital until December 1996 with complications due to febrile neutropenia which required intravenous antibiotic therapy.  He also developed chest pain and was treated with numerous medications for the duration of his hospital stay.  He also required multiple packed red blood cells and a platelet transfusion.  

In April 1997, the Veteran underwent an autologous bone marrow transplant and then had a post chemotherapy bone marrow biopsy which showed he was in remission.  However, the Veteran continued with persistent problems including low grade anemia requiring blood transfusions and severe thrombocytopenia.  A subsequent bone marrow biopsy in September 1997 revealed recurrent AML.  The Veteran subsequently underwent additional chemotherapy for 35 days, but that therapy had to be discontinued when the Veteran began to experience shortness of breath, distended abdomen, fatigue, dyspnea, mental changes and jaundice.  A recent liver biopsy revealed end stage leukemia with possible hepatorenal failure.  The Veteran was sent home in October 1997.  

The following day, the Veteran presented to Womack Army Medical Center.  He was admitted with a diagnosis of AML converted to acute lymphocytic leukemia (ALL) status post bone marrow treatment.  He was in hepatorenal failure with increased bilirubin, creatinine, and BUN in poor condition.  The Veteran also had evidence of a GI bleed with an extremely low platelet count.  After 5 days in the hospital without improvement, the Veteran was sent home.  The discharge diagnoses were terminal ALL, upper GI bleed, anemia, thrombocytopenia, acute coagulopathy and liver disease/hepatorenal syndrome.  

The Veteran passed away two days later, in October 1997.  

The appellant in this case, the Veteran's widow, asserted that the Veteran's AML was caused by the medications taken for his in-service Hansen's disease.  The appellant also asserted that the Veteran's in-service Agent Orange exposure may have caused the AML, and has also suggested that the Veteran's exposure to radiation, in the form of radio/radar waves and/or microwaves in service as a microwave technician caused or contributed to the Veteran's fatal AML.  The appellant provided excerpts from medical research to support her claim.  

First, although the appellant sincerely believes that the Veteran's death-causing AML is related to in-service Agent Orange exposure, radiation exposure, and/or the service-connected Hansen's disease and/or medication taken therefor, she does not possess the requisite medical expertise to provide a competent medical opinion as to causation in this case.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the causation of AML falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, her statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

To support her claim, the appellant submitted a medical article entitled, "Epidemiologic Evidence Relevant to Radar (Microwave) Effects.  The article notes that microwave and radiofrequency radiation is non-ionizing and distinguishable from ionizing radiation.  The article also suggested that there are findings which "suggest that radiofrequency (RF) exposures are potentially carcinogenic and have other health effects."  

The Board finds that the above general finding that RF exposure is potentially carcinogenic is less probative than the medical opinions of record which specifically address the Veteran's particular circumstances and medical history.  

The competent medical evidence in this case includes medical opinions from May 2011, September 2011, May 2012, and an expert medical opinion obtained in June 2016.  

A VA examiner in May 2011 reviewed the claims file, and opined that the Veteran's AML was less likely than not caused by or a result of microwave exposure in service.  The examiner noted that there was no current documented link between occupational exposure to microwave radiation and leukemia, but also indicated that a more learned opinion could be obtained from a hematology-oncology specialist.  

Thus, another opinion was obtained from Dr. K., the Chief of Hematology/Oncology at a VA Medical Center in September 2011.  Dr. K also reviewed the Veteran's records and noted that the Veteran worked for 12 years and 2 months during service as a Tactical Microwave Repair Specialist and for 9 years and 1 month as a Strategic Microwave Repair Specialist.  After service, the Veteran worked as a mail carrier for the United States Postal Service.  Dr. K noted that the Veteran was treated during service for Hansen's disease and during that treatment was noted to have leukocytosis in 1980.  Dr. K also noted that the Veteran was diagnosed with AML in 1994, and subsequently died of AML in October 1997.  Dr. K opined that the Veteran's leukocytosis noted during treatment for Hansen's disease is irrelevant with respect to AML, noting that the leukocytosis was mild and had no significant immature cells on differential; and, that it resolved as shown by a white blood cell count of 9,900 on December 17, 1980.  Additionally, Dr. K opined that the time interval between leukocytosis and the AML diagnosis is not consistent with known precursor states for AML and an alternative explanation existed; i.e., a chronic infection with Hansen's disease.  Finally, Dr. K pointed out that there is no significant association of Hansen's disease and AML described in the medical literature.  Dr. K also indicated that the existing medical literature does not support the appellant's claim that the Veteran's service as a microwave technician is associated with AML; and, in fact, the reference by the appellant to "Groves FD et al. Cancer in Korean War Navy Technicians:  Mortality Survey after 40 Years, Am J Epid 2002" actually supports a lack of such association.  Dr. K cited to the appropriate paragraphs in his September 2011 opinion, and indicated that a review of all available literature as of 2003, including, "Jauchem JR, J Microw Power Electromagn Energy.  2003; 38(2) : 103-23," shows that "on the basis of previous reviews of older literature and the current review of recent literature, one can conclude that the evidence for any proven health effects (related to the topics above) of low-level RFE exposure is minimal."  Dr. K found no subsequent additional relevant publications that contradicted that conclusion.  As such, Dr. K concluded that it is less likely than not that the Veteran's AML was caused by or a result of his service.  

In May 2012, Dr. K once again noted a review of the claims file and all of the medical evidence of record, and opined that the Veteran's AML was less likely than not caused by or a result of the Veteran's microwave exposure during service.  Dr. K explained that the main finding in the Groves study regarding Cancer in Korean War Navy Technicians, with respect to AML, was shown in Table 4 of that study, namely, that the point estimate of the relative risk was 1.87 with a 95 percent confidence interval that included 1.  Thus, Dr. K explained that there is no statistically significant association in the study between serving in a naval occupation that included microwave exposure and death from AML.  Dr. K also referred to a subgroup analysis of four occupational groups (Table 5), which showed one of four groups to have a statistically significant association, but the authors of the study acknowledged that caution is needed in interpreting that result, in part due to the problem of multiple comparisons.  Dr. K pointed out that it is fallacious to apply a subgroup analysis without correction for multiple comparisons to the case at hand, and as such, the authors concluded that it was unclear whether the increased leukemia risk (in one of four subgroups) is related to radar exposure, to some other exposure experienced by aviation electronics technicians, or to chance as a result of multiple comparisons.  Thus, Dr. K indicated that the strongest conclusion from the study was that there is no increased incidence of AML among those exposed to microwaves in a naval occupation from the Korean War era.  

Dr. K pointed out that a study suggesting a "plausible" or "conceivable" or "potential" explanation for increased leukemia mortality is not sufficient to draw a conclusion of causative association between exposure and disease.  

Finally, Dr. K acknowledged the claimant's references to three manuscripts published after the 2003 study, but noted that none of them contained any new primary data, and at least one review misinterpreted the findings from the 2002 Grove study.  

Regarding any association between in-service herbicide exposure and AML, Dr. K referred to the Institute of Medicine's Veterans and Agent Orange Update 2010, which concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to chemicals of interest and leukemias (with the exception of chronic B-cell hematoproliferative disease).  Dr. K could find no additional relevant studies.

Dr. K also opined that there is no evidence that the Veteran's coronary artery disease adversely affected the outcome from AML; the left upper lobe cavitary lesion noted after the initial treatment in 1994 was thought to be aspergillosis and was considered in the rationale to not proceed with allogeneic stem cell transplant.  Cavitary aspergillosis is not a complication of coronary artery disease; rather, it is a complication of the treatment of AML.  In reviewing the course of the Veteran's AML, Dr. K indicated that there did not appear to be any impact of coronary artery disease on the treatment or outcome.  

Based on the foregoing, Dr. K concluded as follows:  It is not at least as likely as not that the Veteran's AML was related to military service; it is not at least as likely as not that the Veteran's AML was related to presumed in-service Agent Orange exposure; and, it is not at least as likely as not that the Veteran's AML was related to coronary artery disease.  

The above opinion is highly probative as to whether the Veteran's AML is related to in-service microwave/radio wave exposure.  The examiner reviewed the entire record, addressed the literature cited to by the appellant in support of her claim, and provided a complete rationale for his opinions based on sound medical principles.  

However, the Board determined that there still remained a few unanswered questions, and found that another expert medical opinion was necessary to decide the claim.  Specifically, Dr. K did not address the appellant's assertion that the Veteran's fatal AML was related to medications prescribed for his in-service Hansen's disease.  

Furthermore, Dr. K did not indicate what significance, if any, the Veteran's conversion from AML to ALL had prior to his death, and whether this would change his opinion as to a possible relationship between the Veteran's cause of death and his presumed exposure to in-service herbicides.  

Dr. K did not indicate whether the Veteran's death-causing leukemia was a B-cell leukemia or whether the Veteran's sarcoma associated with the AML is a soft-tissue sarcoma which would be presumed to have been secondary to Agent Orange exposure in service.  See 38 C.F.R. § 3.309(e).  The list includes, among other diseases, all chronic B-cell leukemias including but not limited to hairy-cell leukemia and chronic lymphocytic leukemia; multiple myeloma, CAD, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Additionally, Dr. K did not indicate the likelihood of a relationship between Agent Orange exposure in service and the death-causing AML even though AML is not a listed disease that is presumed to be due to in-service herbicide exposure for Vietnam veterans.  In other words, for diseases not on the presumptive list, service connection may still be established with medical evidence of direct causation - e.g. an opinion indicating that the disease is as likely as not (a 50 percent or higher probability) secondary to in-service herbicide exposure.  

As such, the Board obtained an outside medical opinion from the Chief of Staff of a VA Medical Center to specifically address the remaining unanswered questions in this case.  

In the June 2016 opinion, the Chief of Staff, Dr. G, first noted that he reviewed all relevant records in the Veteran's claims file, as well as the thorough clinical summary provided in the opinion request.  Based on this review, Dr. G provided responses to the following questions (Dr. G's responses follow each question in bold print):

1.  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's fatal AML is etiologically related to the Veteran's service-connected Hansen's disease including the medications prescribed for this disease and/or the in-service leukocytosis?

RESPONSE:  The question is essentially in two parts.  This response first addresses the possible causal role of Hansen's Disease and/or dapsone therapy in the veteran's subsequent acute myelogenous leukemia (AML).  Although dapsone is not used widely in the United States because of the infrequency of Hansen's Disease in this country, it has been used extensively around the world for many years for the treatment of Hansen's Disease and several other disorders.  AML is not a generally recognized complication or consequence of either Hansen's Disease or of dapsone therapy.  There have undoubtedly been other cases of AML in persons treated with dapsone for Hansen's Disease as an unrelated event, but the association does not meet the preponderance of the evidence standard.  Thus, the etiologic relationship is less likely than not.  

The in-service leukocytosis was addressed adequately by the previous reviewer, who wrote an opinion in September 2011.  The leukocytosis was transient, did not contain immature cells of the leukocyte line, and it resolved.  Such an episode is not a plausible antecedent of AML.  Thus, the etiologic relationship is less likely than not.  

2.  What is the significance, if any, of the conversion of the Veteran's AML to ALL prior to his death; and are either of these leukemias a B-cell leukemia or other form of leukemia that is presumed to be due to Agent Orange exposure in Vietnam veterans?

RESPONSE:  In my review of the Duke University hematology notes of 1996 and 1997, including notes written very shortly before the veteran's death, I failed to find documentation of such conversion.  The first mention that I have found is in the emergency department note of Womack Army Hospital when the Veteran was admitted immediately following his discharge from the Duke hospital; that note makes mention of a "Duke physician" having diagnosed the lineage conversion.  For the purpose of this opinion, I accept that such conversion occurred and I acknowledge that I may have failed to identify documentation that is in fact in the file.  In the absence of such documentation, I cannot determine whether the ALL cells were of T cell or B cell origin, and I do not know whether histochemical or flow cytometric testing was performed.  Such testing might not have answered the question definitively because of the extreme de-differentiation of the cells.  For the purpose of this opinion, I am giving the appellant the benefit of the doubt and assuming that the ALL cells were of B cell origin.  

Lineage conversion from AML to ALL is uncommon but well documented.  It may occur spontaneously, or it may result from chemotherapy or bone marrow transplantation (this veteran underwent both treatments).  Was the veteran's ALL after lineage conversion, assuming the cells to be of B cell origin, a B cell leukemia presumptively due to Agent Orange exposure?  The clinically based answer must be negative.  My understanding is that only chronic B-cell leukemias are presumptive Agent Orange conditions.  This veteran's B-cell leukemia was the polar opposite of a chronic leukemia.  The AML cells had de-differentiated to a very primitive level and re-expressed themselves as ALL cells shortly before death.  At no time did this veteran manifest a chronic leukemia of any type.  

3.  Is the Veteran's 1995/1996 granulocytic sarcoma analogous to a soft-tissue sarcoma on the list of diseases which are presumed to be due to Agent Orange exposure in Vietnam veterans?

RESPONSE:  The term "granulocytic sarcoma" is an unfortunate misnomer.  It is not a sarcoma; it is a collection of extra-medullary leukemia cells that forms a solid or at least firm mass mimicking a soft tissue tumor.  This veteran's granulocytic sarcoma was not at all analogous to the listed compensable soft-tissue sarcomas.  

4.  If the Veteran's death-causing leukemia and/or granulocytic sarcoma are not analogous to one of the listed diseases that are presumed to be due to Agent Orange exposure in Vietnam Veterans, is the Veteran's death-causing leukemia and/or granulocytic sarcoma nonetheless at least as likely as not related to Agent Orange (AO) exposure?  

RESPONSE:  The best source of guidance on the consequences of AO exposure is found in the report by the Health and Medicine Division (HMD) of the National Academies of Sciences, Engineering, and Medicine, previously known as the Institute of Medicine.  The report is titled "Veterans and Agent Orange, Update 2014" released March 10, 2016.  In Chapter 8, "Cancer", AML and ALL are not listed in either the "sufficient evidence" or the "limited or suggestive evidence" categories; by default these diseases fall under the "inadequate or insufficient evidence" category with respect to a causal role for Agent Orange.  VA has not listed AML or ALL as presumptive Agent Orange conditions.  Thus, there is neither scientific nor administrative justification for an affirmative response to this question.  

5.  Did the Veteran's coronary artery disease (CAD), as likely as not, cause or materially contribute to the Veteran's death-causing AML?  

RESPONSE:  The Veteran's CAD was a co-morbidity that cannot be ignored, but there is no reason to believe that it contributed to his demise.  First, it had no direct effect on the leukemia itself.  Second, there is no evidence in the ample clinical records that the Veteran had congestive heart failure which contributed to his death during his terminal phase of leukemia.  The lineage conversion from AML to ALL represented a failure of therapy to arrest his disease and such failure was the cause of the veteran's death; it is not necessary to invoke heart disease as a material contributor.  

6.  Do you agree or disagree with the May 2012 opinion (and the rationale for that opinion) that the Veteran's death-causing AML is less likely than not related to the Veteran's in-service radar/radio/microwave exposure as a microwave technician?  If you disagree with the May 2012 opinion, please explain why.

RESPONSE:  The author of the May 2012 opinion wrote a thorough and scholarly point-by-point rebuttal of the appellant's objections to his previous negative opinion on this question.  The health effects of non-ionizing radiation have been studied and debated for decades, without resolution.  The findings cited by the appellant, for adverse effects in some but not all groups exposed to such radiation most likely represents the hazards of subgroup analysis without a specified anterior probability.  The appellant has established the possibility that the veteran's leukemia was caused by his exposure during service to exposure as a microwave technician and that possibility must be acknowledged, but the evidence does not come close to meeting the preponderance of evidence standard, and I must agree with the author of the May 2012 opinion and conclude that a causal relationship is less likely than not.  

The above opinion is highly probative and weighs against the claim of service connection for the cause of the Veteran's death.  The opinion addresses the appellant's assertions, as well as the opinion of Dr. K, and provides adequate rationale based on sound medical principles and a review of the medical record.  

The only evidence in support of the claim is the appellant's assertions, which are outweighed by the medical evidence of record as summarized above.  Dr. K explained why the medical studies provided by the appellant in support of her claim do not provide the requisite data to meet the preponderance of the evidence standard necessary to grant this claim.  Moreover, Dr. G agreed with Dr. K's opinion, noting, in particular, that although the "possibility" of a relationship between the Veteran's leukemia and microwave exposure exists, this alone does not provide a basis for finding that such a relationship is at least as likely as not.  

In this case, the weight of the evidence is against a finding of any relationship between the Veteran's presumed exposure to Agent Orange and his death-causing AML.  Likewise, Dr. G explained why the Veteran's AML was not one of the enumerated diseases under 38 C.F.R. § 3.309(e) for which service connection is presumed in Agent Orange-exposed Veterans.  Similarly, the weight of the evidence is against a finding of any relationship between the Veteran's in-service Hansen's disease (including the medications taken therefor) and his death-causing AML.  Likewise, the Veteran is not considered a "radiation-exposed veteran" because he did not participate in one of the listed "radiation risk activities" under 38 C.F.R. § 3.309(d); and, the weight of the evidence is against a finding of any relationship between the Veteran's in-service non-ionizing microwave exposure and his death-causing AML.  Finally, the weight of the medical evidence is against a finding that the Veteran's CAD substantially contributed to, or lent in the production of, death.  

As such, the Board must conclude that no in-service event, disease, injury or service-connected disability was a principal or contributory cause of the Veteran's death, nor did such an event, disease, injury, or service-connected disability hasten his death.  

For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


